The plaintiffs, as the executors and trustees (635) of the last will of William Jones, deceased, ask the Court to aid and direct them in the execution of the trusts therein contained. First, we think that the widow, Sarah Jones, by virtue of the third clause in the will, takes for and during her life, after the debts of the testator are paid, all the estate, real and personal, but charged with the two annuities of $600 each, to Allen Jones and the children of John Jones, as mentioned in the fifth and sixth clauses in the will. If the said annuities exhaust all the income of the estate in the hands of the trustees, and leave the widow without the means of maintenance, it is her misfortune not to have dissented from the will.
Secondly, the annuity for John S. Jones' children, being "for their support and benefit, to be paid annually," is to be paid to those children who were in esse at the death of the testator, and the after-born children are to be let into the benefit of the said annuity prospectively from their births.
Thirdly, on the death of Sarah Jones, the widow, the said two annuities will cease, because the fund is then to cease out of which they are to be raised. Allen Jones will then take, in remainder, one-half of the real and personal estate, subject to its going over to the children of his brother, John Jones, in case of his death without leaving issue. It would be unreasonable, and, as we think, against the intention of the testator, for him *Page 467 
to have a moiety of the entire estate after the death of his mother, and also a contribution of the annuity of $600, which then could only be raised out of the other moiety of the estate.
Fourthly, what is to become of the other moiety of the estate after the death of the widow? The testator had but two children, and he has shown a clear intention to disinherit one of them (his son John), as in his will he says, "4th. I give to my son John S. Jones $1." He has provided for Allen, his other son, by giving him half his estate after the death of his mother and the ceasing of his annuity. He has shown us before in his will that the children of his son John were collectively objects of his bounty equally with his son Allen, in respect of the annuities. If the children of John do not take the             (636) other moiety of the estate in remainder, then there is nothing in the will that can indicate an intention of a cesser
of their annuity at the death of the widow, which annuity is charged upon and to be paid "out of the annual income of the estate." That annuity, if continued to be raised, would exhaust, or nearly exhaust, the income arising out of the said moiety of the estate; and if there was anything over it would have to go to the two sons, as being the heirs at law and next of kin of the testator — one of whom he intended to disinherit and the other he had just provided for with half of his estate. When we read the preamble of the will we must see that the testator did not intend to die intestate as to any of his property, or that he meant to leave this moiety subject only to a charge of the annuity of $600 to John S. Jones' children. But it seems to us that he meant it to go to the said children, as a remainder, on the death of his widow. He says, "If my son Allen should die without issue, I then give the property to my son John S. Jones' children, to be managed by the executors to the benefit of the children." On the event of Allen dying without issue the testator intended that then the title to "the property" (meaning his whole property, and not that only that had been given to Allen), was to be in John's children. This expression of the testator raises a strong presumption that he supposed that the children were already to be considered the owners of that portion of the entire estate which was not included in Allen's remainder. By sticking to the strict letter of the sentence, and the adverb of time (then), and not looking through the whole will for the testator's meaning, the word "then" would seem to bring the two moieties of the entire estate to the children at one and the same instant of time, to wit, on the contingency of Allen dying without issue. Then, and not till then, are the children of John to take anything in the estate in remainder, *Page 468 
say the defendants John, Allen and the widow. But, we will ask, what is there in the will to limit the annuity given to the children, if it is not to be constructively limited, by their (637) taking in remainder the estate charged with the payment of the annuity like that which was given to Allen? Their annuity otherwise would be a perpetual annuity, charged on this moiety of the estate. Again, great inconvenience would arise in getting in the estate for the children on the death of Allen without issue, if the other moiety in the meantime was to be distributed on the death of the widow, to the heirs and next of kin of William Jones; such an inconvenience could never have been contemplated by the testator. These defendants also contend that the words used by the testator ("I then give the property") only cover the moiety which was already given to Allen, subject to the contingency therein mentioned, and that the said words could not fairly be made to refer to any other property. We think otherwise. The said words constitute the beginning of a sentence in the will, and the testator was speaking as if he intended to say, "I then give my whole property to John S. Jones' children." The whole property should then be in them; raising an implication that he considered the other half was to be in them from the death of his widow. And, we think, from the provisions of the will, if the annuity is to cease then, that inasmuch as there would then be no provision for said children of John S. Jones, they are entitled to a vested remainder in fee to the other moiety of the real and personal estate of the testator. And that, if any of the children of John Jones should die before the tenant for life, then the prospective annuities would all survive to the surviving children of John S. Jones, and a personal representative of a dead child should not share with them in such annuities. But as to the vested estate which they take in remainder on the death of the tenant for life, the children of John, born at the death of the testator or which may be born before the time of the division of said estates (to wit, the death of Sarah Jones), and the real and personal representatives of any of the said children who may die before that time, are to take shares in the real and personal estate in said remainder, according as their rights and proportions may then appear to be.
(638)   There must a reference to take the accounts as asked by the parties.
PER CURIAM.                                     Decreed accordingly.
 *Page 1